Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 06/14/2022.
Priority
This application, Pub. No. US 2021/0148903 A1, is a § 371 National Stage of International Patent Application No. PCT/GB2018/051190, filed 05/03/2018, Pub. No. WO 2018/203071, which claims foreign priority to GB 1707140.8, filed 05/04/2017. 
Status of Claims
Claims 1, 3, 7, 9, 12, 15, 19 and 52-64 are currently pending.  Claims 1-51 have been originally pending.  Claims 3, 7, 9, 12, 15, 19, 31, 33, 35-37, 39, 41, 42, 44 and 45 have been amended, and Claims 2, 4-6, 8, 10, 11, 13, 14, 16-18, 20-27, 30, 32, 34, 38, 40, 43 and 47-51 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 11/04/2019.  Claims 1, 3, 7, 9, 12, 15, 19, 28, 29, 31, 33, 35-37, 39, 41, 42 and 44-46 have been subject to restriction/election requirement mailed 11/17/2021.  Claims 44 and 46 have been amended, as set forth in Applicant’s amendment filed 01/18/2022.  Claims 28, 29, 31, 33, 35-37, 39, 41, 42 and 44-46 have been cancelled, and Claims 52-64 have been added, as set forth in Applicant’s amendment filed 06/14/2022.  Claims 12 and 60-62 are withdrawn from further consideration.  Claims 1, 3, 7, 9, 15, 19, 52-59, 63 and 64 are examined.
Election by Original Presentation
Newly submitted Claims 60-62 are directed to an invention that is independent or 
distinct from the invention originally claimed for the following reasons.  
The elected species (7) requires the use of an affinity tag, which is biotin/streptavidin, as a specific mode of binding of the reporter polynucleotide to the first detection agent.  This embodiment is shown at Figure 4 of the instant application as follows:

    PNG
    media_image1.png
    574
    857
    media_image1.png
    Greyscale



The withdrawn Claim 12 and newly submitted Claims 60-62 require the reporter polynucleotide to be bound to, or bind to, the first detection agent indirectly via a second detection agent that binds to the first agent.  As such, the withdrawn Claim 12 and newly submitted Claims 60-62 do not encompass the elected species (7).
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 60-62 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
The rejection of Claims 1 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.
Claim Objections
Claim 53 is objected to because of duplicative recitations of the identical sequences.  Specifically, the sequence search and alignment conducted by the Office has established that SEQ ID NO:1 is identical to SEQ ID NO:9, whereas SEQ ID NO:2 is identical to SEQ ID NO:10.  Appropriate correction is required.
This objection is necessitated by Applicant’s amendment.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is necessitated by Applicant’s amendment.
Claim 64 recites “wherein the two or more target analytes are immobilized on 
separate surfaces on the same surface.”  Emphasis added.  There is insufficient antecedent basis for this limitation in the claim, because Claim 19, upon which Claim 64 depends, recites “wherein the two or more target analytes are immobilized on separate surfaces or on the same surface.”  Emphasis added.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 15, 19, 52, 54-56, 58, 59, 63 and 64 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Huff et al., WO 2016/161402, published 10/06/2016 (IDS submitted 02/04/2020).
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image2.png
    558
    1215
    media_image2.png
    Greyscale

Regarding Claims 1 and 3, Huff et al., throughout the publication and, for example, in paragraph [0007], teach: 

    PNG
    media_image3.png
    148
    863
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    343
    850
    media_image4.png
    Greyscale

Emphasis added.

Regarding Claims 1 and 15, Huff et al., throughout the publication and, for example, in paragraph [00224] teach: 

    PNG
    media_image5.png
    144
    860
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    456
    864
    media_image6.png
    Greyscale

Emphasis added.
Applicant is reminded that, according to MPEP § 2131.03 Anticipation of Ranges, a specific example in the prior art which is within a claimed range anticipates the range:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).  


Regarding Claims 3, 7, 52 and the elected species (4) and (5), Huff et al., throughout the publication and, for example, in paragraph [00219], teach: 

    PNG
    media_image7.png
    107
    866
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    70
    822
    media_image8.png
    Greyscale

Emphasis added.


Regarding Claim 9, Huff et al., throughout the publication and, for example, in paragraph [00235], teach: 

    PNG
    media_image9.png
    145
    857
    media_image9.png
    Greyscale

Emphasis added.


According to the instant disclosure, indirect binding includes binding via a linker or a linker molecule:

    PNG
    media_image10.png
    183
    1108
    media_image10.png
    Greyscale

Specification, page 9, 3rd paragraph; Emphasis added.
Regarding Claim 19, 63 and 64, Huff et al., throughout the publication and, for example, in paragraphs [00197] and [00193], teach: 

    PNG
    media_image11.png
    637
    744
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    163
    745
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    226
    860
    media_image13.png
    Greyscale

Emphasis added.


Regarding Claim 54 and the elected species (1), Huff et al., in paragraph [00134], teach blood as a test sample.
Regarding Claim 55 and the elected species (2), Huff et al., throughout the publication and, for example, in paragraphs [00203] and [00408], teach a protein biomarker as a target analyte.
Regarding Claim 56 and the elected species (3), in paragraph [00169], Huff et al. teach a polymer bead as the surface:  

    PNG
    media_image14.png
    265
    858
    media_image14.png
    Greyscale

Emphasis added.


Regarding Claim 58 and 59, Huff et al., in paragraph [00180], teach that the number of tags incorporated in the second binding member (i.e., the number of tags in the tag/second binding member conjugate) provides a defined stoichiometry with the analyte. In certain embodiments, a tag may be attached to the second binding member using a procedure that yields a consistent number of tag(s) attached to each second binding member.  The number of tags may be optimized based on the speed of counting. A faster read rate may be obtained by including more tags on the binding member as the count rate is dependent on the concentration.  The number of tags may be optimized based on the stoichiometry of tag incorporation, for example 1:1 or 1:4 incorporation rate. In some embodiments, there is a 1:5 incorporation rate.  For example, one second binding member may have 1 tag molecule, 2 tag molecules, 3 tag molecules, 4 tag molecules, or up to 10 tag molecules attached thereto.  In some embodiments, one second binding member may have 5 tag molecules attached thereto.
Therefore, each and every element of the claims are met by the Huff et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Huff et al., WO 2016/161402, published 10/06/2016 (IDS submitted 02/04/2020); in view of Brown et al., US 2015/0152492 A1, published 06/04/2015. 
This rejection is necessitated by Applicant’s amendment.
The Huff et al.’s teachings are discussed above and incorporated herein in its entirety.
Huff et al. do not specifically teach that the reporter polynucleotide comprises an adaptor at a free end, which adaptor facilitates interaction of the reporter polynucleotide with the transmembrane pore, as recited in Claim 57, wherein the adaptor is Y-adaptor, which is the elected species (10).
Brown et al., throughout the publication and, for example, in Abstract, teach a method of sequencing a double stranded target polynucleotide using a transmembrane pore, wherein the two strands of the double stranded target polynucleotide are linked by a bridging moiety, and wherein the two strands of the target polynucleotide are separated using a polynucleotide binding protein.  In paragraph [0008], Brown et al. teach that the ability to sequence both strands of a double stranded polynucleotide by linking the two strands with a bridging moiety has a number of advantages, not least that both the sense and anti-sense strands of the polynucleotide can be sequenced.  In paragraph [0285], Brown et al. teach that that linking the information from the sense and the antisense strands is possible by ligating a synthetic hairpin to one end of the DNA; this serves to give a read of the natural sense and antisense strands from one molecule at the same time, so making base-calling more accurate as one gets two chances to call a single position.  In paragraph [0286], Brown et al. teach the use of Y-adaptor to allow enzyme binding and threading into the nanopore:

    PNG
    media_image15.png
    286
    488
    media_image15.png
    Greyscale
 Emphasis added.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the reporter polynucleotide comprising an adaptor at a free end in the method, taught by Huff et al.
One of ordinary skill in the art would have been motivated to have made and used the reporter polynucleotide comprising an adaptor at a free end in the method, taught by Huff et al., because it would be desirable to give a read of the natural sense and antisense strands from one molecule at the same time, so making base-calling more accurate as one gets two chances to call a single position, as taught by Brown et al.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using the reporter polynucleotide comprising an adaptor at a free end in the method, taught by Huff et al., because the use of Y-adaptor in a method of sequencing a target polynucleotide using a transmembrane pore , was known in the art, as taught by Brown et al.  

Regarding the elected species (7), biotin/streptavidin as a specific mode of binding of the reporter polynucleotide to the first detection agent, Huff et al., in Examples 16 and 17 and at FIG. 25, teach the synthesis and the use of biotinylated DNA constructs.
Regarding Claim 53 and the elected species (6), no prior art disclosing SEQ ID NOs:1-10 was found.  
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 102
At page 7 of the Remarks, Applicant argues that:

    PNG
    media_image16.png
    450
    1208
    media_image16.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.
First, in response to Applicant's argument that Huff et al. fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the tag or tag molecules immobilized on a surface when detected with a transmembrane pore) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, although the originally-filed specification (see pages 45-47) discloses delivering the surface towards a membrane comprising a transmembrane pore, nowhere using the transmembrane pore to detect a reporter polynucleotide immobilized on the surface by binding of the first detection agent to the target analyte is mentioned.  In fact, the instant disclosure is limited to the use of library loading beads (LLB) (Library Loading Bead Kit, Oxford Nanopore Technologies, EXP-LLB001, which bring the eluted reporter polynucleotides closer to the pores prior to the start of sequencing.  See Examples 1-3.
As such, given the broadest reasonable interpretation consistent with the specification, the Examiner has properly rejected the claims over Huff et al.
Accordingly, the 102 rejection of the claims is maintained.
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641